EXHIBIT PACIFICORP STATEMENTS OF COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (DOLLARS IN MILLIONS) Nine-Month Years Ended December31, Period Ended Year Ended 2009 2008 2007 December31, 2006 March31, 2006 Earnings Available for Fixed Charges: Income from continuing operations before income tax expense $ 784 $ 703 $ 665 $ 253 $ 570 Add: Fixed charges 398 349 322 221 290 Deduct: Net income attributable to noncontrolling interest in subsidiary that has not incurred fixed charges (8 ) (7 ) (6 ) (6 ) (10 ) Total earnings available for fixed charges $ 1,174 $ 1,045 $ 981 $ 468 $ 850 Fixed Charges and Preferred Stock Dividends(1): Interest expense $ 394 $ 343 $ 314 $ 215 $ 280 Estimated interest portion of rentals charged to expense 4 6 8 6 10 Total fixed charges $ 398 $ 349 $ 322 $ 221 $ 290 Preferred stock dividends 3 3 3 2 3 Total fixed charges and preferred stock dividends $ 401 $ 352 $ 325 $ 223 $ 293 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 2.9 x 3.0 x 3.0 x 2.1 x 2.9 x (1) Fixed charges represent consolidated interest charges and an estimated amount representing the interest factor in rents. Excluded from the fixed charges is interest on income tax contingencies that is included in income tax expense on the Consolidated Statements of Operations. Preferred stock dividends represent the amount of income before income tax expense that is required to pay the preferred stock dividends. The above presentation reflects the adoption of authoritative guidance for consolidations, which establishes accounting and reporting standards for the noncontrolling interest in a subsidiary. The adoption of this guidance was retrospective and had no impact on the ratio of earnings to combined fixed charges and preferred stock dividends in any of the periods presented.
